    Case 2:20-cr-00092-SSV-KWR Document 1-10 Filed 09/18/20 Page 1 of 1




TO: DOCKET CLERK

    MAGISTRATE CASE |YUMBER                       20- 00 0 92
                                       OR
                                                  SECT.R [YlAG.4

X    NO MAGISTRATE PAPERS WERE FOUND

                                      for
NAME: C'                         GARRIS O]Y, D OIYIE SHA GIB S ON.


CHANDRIKA BROWN, ISHAIS PRICE, AISHA THOMPS ON,

DEWAYNE COLEMAN, DONISESHA LEE aku Donisha Lee t

DOLYREIO|Y LEE,                  LEE THOMPSO|Y

Initials:    PLH




If you receive this note without any initials, please return the entire

packet to criminal desk     .




Thank you
